DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2018/0247938).

    PNG
    media_image1.png
    417
    630
    media_image1.png
    Greyscale

Re Claim 1, Cheng et al. disclose a FinFET device, comprising: a substrate (110) having at least one first fin in a first region (see Fig. 14), at least one second fin in a second region (see Fig. 14) and an isolation layer (190) covering lower portions of the at least one first fin and the at least one second fin (see Fig. 14), wherein the at least one first fin comprises a first material layer (115) and a second material layer (113) over the first material layer, and an interface between the first material layer and the second material layer is uneven (see Fig. 14); a first gate strip disposed across the at least one first fin; and a second gate strip disposed across the at least one second fin (see Fig. 21).  
Re Claim 2, as applied to claim 1 above, Cheng et al. disclose all the claimed limitations including wherein the second material layer has a tailing profile toward the isolation layer (see Fig. 14).  
Re Claim 3, as applied to claim 1 above, Cheng et al. disclose all the claimed limitations including wherein the second material layer has two tailing portions in contact with the isolation layer (see Fig. 14).  
Re Claim 4, as applied to claim 1 above, Cheng et al. disclose all the claimed limitations including wherein the at least one first fin above the isolation layer is constituted by the second material layer (see Fig. 14).  
Re Claim 5, as applied to claim 1 above, Cheng et al. disclose all the claimed limitations including wherein the at least one first fin above the isolation layer is constituted by the second material layer surrounding the first material layer (see Fig. 14).  
Re Claim 9, as applied to claim 1 above, Cheng et al. disclose all the claimed limitations including wherein the first region is a P-type device region, and the second region is an N-type device region (see Page 8, Paragraph [0120]).  
Re Claim 10, Cheng et al. disclose a FinFET device, comprising File: 080840-lusfa substrate (110) having at least one first fin and an isolation layer (190)  covering a lower portion of the at least one first fin (see Fig. 14) , wherein the at least one first fin comprises a first material layer (115) and a second material layer (113) over the first material layer (see Fig. 14); and a first gate strip (220) disposed across the at least one first fin (see Fig. 20), wherein the first gate strip is in physical contact with the second material layer but separated from the first material layer (see Figs.  14 and 20).  
Re Claim 11, as applied to claim 10 above, Cheng et al. disclose all the claimed limitations including wherein the second material layer has a tailing profile toward the isolation layer (see Fig. 14).  
Re Claim 12, as applied to claim 10 above, Cheng et al. disclose all the claimed limitations wherein the second material layer has two tailing portions in contact with the isolation layer (see Fig. 14).  
Re Claim 13, as applied to claim 10 above, Cheng et al. disclose all the claimed limitations wherein the at least one first fin above the isolation layer is constituted by the second material layer (see Fig. 14).  
Re Claim 14, as applied to claim 10 above, Cheng et al. disclose all the claimed limitations wherein the at least one first fin above the isolation layer is constituted by the second material layer and the first material layer (see Fig. 14).  
Re Claim 18, Cheng et al. disclose a FinFET device, comprising: a substrate (110) having at least one first fin (see Fig. 14) and an isolation layer (covering a lower portion of the at least one first fin, wherein the at least one first fin comprises a first material layer (115) and a second material layer (113) over the first material layer, and the second material layer is tapered downwardly toward the substrate (see Fig. 14) ; and a first gate strip (220)  disposed across the at least one first fin (see figs. 14 and 20).  
Re Claim 19, as applied to claim 18 above, Cheng et al. disclose all the claimed limitations wherein the at least one first fin above the isolation layer is constituted by the second material layer (see Fig. 14).  
Re Claim 20, as applied to claim 18 above, Cheng et al. disclose all the claimed limitations wherein the at least one first fin above the isolation layer is constituted by the second material layer and the first material layer (see Fig. 14).  
Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WU et al (US 2019/0043857) and WANG et al. (US 2018/0145076) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
October 31, 2022